Bryan A. Reo, Esq.
P.O. Box 5100
Mentor, OH 44061
(T): (216) 505-0811
(E): reo@reolaw.org

Attorney for Plaintiff

                         IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

_____________________________________
                                  :
JAMES EVERETT SHELTON             : No. 2:18-cv-03723-JDW
                  Plaintiff       :
       v.                         :
FCS CAPITAL LLC, EMIL YASHAYEV, & :
                                  :
BARRY SHARGEL
                                  :
                  Defendants
                                  :
 INTERROGATORIES TO DEFENDANT BARRY SHARGEL IN AID OF EXECUTION

       The judgment creditor is seeking to collect on the judgment which he has secured against

you in this case and needs information about your assets. You are required under Fed. R.C.P. 69,

Pa R.CP. 3117 and 4006 to file answers under oath or verification to the following Interrogatories

within 30 days after their service upon you.

                                         DEFINITIONS

A.     As used herein, the words "you" and "your" refer to defendant and defendant's agents,

representatives, attorneys and all other persons acting or purporting to act on behalf of defendant.

B.     As used herein, the word "document" shall mean the original and any copy, regardless of

origin or location, or any book, pamphlet, periodical, letter, memorandum, telegram, report,

study, handwritten note, working paper, or any other written, recorded, punched, or taped matter,

however produced, to which you have or have had access.

C.     As used herein, "corporation," "company” or "entity" shall mean any corporation,


                                                 1
partnership, sole proprietorship, company, entity, or business operation.

D.      As used herein, "communication" shall mean all conversations, whether oral or written ,

all telephone calls, telegrams, letters, memoranda, documents, discussions or any other form of

communication.

E.      As used herein, "identify” or "identity" used in reference to an individual or person

means to state his full name, present business and private addresses and telephone numbers, his

present or last known occupation, his employer, and employer's address.

F. As used herein, "identify" or "identity" when used in reference to a corporation, company,

entity or institution means to state its full name and present address and telephone numbers, any

fictitious names under which it operates, and the present owners, officers and directors thereof

with their current addresses.

G.      As used herein, "identify" or "identity" when used in reference to a document or

communication means to state the date, author, type of document or communication (e.g., letter,

memorandum, telegram, chart, etc.) or any other means of identifying it, its present location, and

the name and address of its custodian. If any such document or communication was, but is no

longer, in your possession or subject to your control, state what disposition was made of it and

who presently has it.

H.     If a precise value amount or date cannot be supplied in response to an Interrogatory,
provide an approximate value, amount or date.

                                     INTERROGATORIES

1. State your full name, address, age, telephone number and Social Security number.
 Name:

 Age:

 Full Address:



                                                 2
 Telephone Number:



 Social Security Number:


2. What other names do you use, if any?
 Name(s):

3. State the name(s), address(es) and age(s) of your present and/or former spouse and your
   children, if any.
 Name:

 Age:

 Full Address:



 Name:

 Age:

 Full Address:



 Name:

 Age:

 Full Address:



 Name:

 Age:

 Full Address:




                                               3
4.
5. With whom do you live?
 Name(s):

6. Identify each of your dependents, if any.
 Name(s):




7. What is your occupation?
 Occupation:

8. If you work for someone else, state the name of your employer, the address where you work,
   the type of work you do, your gross pay per week or pay period and your take-home pay per
   week or pay period. If you receive commissions from your employer, state the average
   amount of such commissions you receive each week.
 Name:

 Age:

 Full Address:




9. Did you attend college or university? If so, please state the school(s) which you attended, the
   years of attendance, the degree(s) you received, if applicable.


RESPONSE:




                                                4
10. Please state any professional licenses (including but not limited to: Certified Public
    Accountant, Certified Financial Advisor, Attorney-at-Law, Doctor, Notary Public, Pilot,
    Professional Engineer, licensed technician, etc.) that you currently maintain, including:


   (a) The type of license,
   (b) The issuing authority(s),
   (c) The date(s) of expiration.


RESPONSE:




11. Please state if you have applied for any jobs, whether full or part-time, in the last two (2)
    years. If so, please state the nature of position(s) applied for, the name(s) of the employer or
    hiring party(s), and if you received a job offer or not.


RESPONSE:




12. Please state if you have applied for any jobs, whether full or part-time, in the last two (2)
    years. If so, please state the nature of position(s) applied for, the name(s) of the employer or
    hiring party(s), and if you received a job offer or not.


RESPONSE:




13. Do you drive for Uber, Lyft, or any other rideshare or taxi service? If so, please state the
    name of the rideshare or taxi service(s) that you drive with, the make and model of the
    vehicle or vehicles you drive for said rideshare or taxi service, and the approximate number
    of hours you drive every week.


RESPONSE:



                                                  5
14. If you are self-employed, state the nature of your self-employment; the address of your office
    or place of business; the fictitious name under which you trade, if any; your average gross
    annual earnings; and your average net annual earnings.


   RESPONSE:




15. Are you associated in a business or professional partnership or joint venture? If so, identify
    the partnership or joint venture and the members thereof; the nature of the business; the
    percentage of your interest; the estimated value of your interest; your average gross and net
    annual compensation; all documents relating to the formation and governance of the
    partnership or joint venture.


   RESPONSE:




16. Are you a principal of a closely held corporation? If so, identify the corporation; the
    stockholders, directors and officers, and their relationship to you, if any; the nature of the
    business; the number of shares and par value of the stock held by you and each of your
    fellow stockholders; any restrictions on the transfer of your stock; the market or repurchase
    value of your interest in the corporation; all documents relating to your purchase and
    ownership of stock in the corporation; all documents relating to incorporation of the
    corporation, bylaws and stockholders agreements.


   RESPONSE:




17. State your gross taxable income as shown by your Federal Income Tax returns for the years
    2016 through 2019.


   RESPONSE:


                                                 6
18. What is your present average monthly income from all sources?


   RESPONSE:




19. What is the present average monthly income of your household from all sources?


   RESPONSE:




20. Do you pay rent for your present living quarters? If so, state the name and address of your
    landlord and the amount of rent you pay per month.


   RESPONSE:




21. Do you own the home in which you now live? If so, state:


   (a) Who has title to the home in which you now live?
   (b) When was the property purchased, what was the purchase price, by whom was it paid and
       what was the source of the funds used?
   (c) Is there a mortgage on the property? If so, state the name and address of the mortgagee,
       the amount of the original mortgage, the amount of the current mortgage balance, and the
       monthly mortgage payments.
   (d) What is the current market value of the home in which you live?




                                                7
   RESPONSE:




22. Do you own any interest in any other real estate in this state or elsewhere either individually
    or jointly with another individual or entity? If so, as to each such interest state:


   (a) The full address and location of the real estate;
   (b) The market value of the real estate;
   (c) The nature and extent of your interest in the real estate, including joint, reversionary,
       remainder, leasehold, contingent or beneficial interest;
   (d) The name, address and telephone number of any joint owner;
   (e) The date you acquired your interest;
   (f) The amount and source of the funds which you paid to acquire such interest;
   (g) The identity of all documents which relate to your interest in the real estate and the
       source of funds used to purchase the interest (including statements, passbooks, check
       registers, etc.);
   (h) If there are any mortgages on such real estate, state as to each mortgage:
       i) The identities of the mortgagee, the mortgagor and the real owner;
       ii) The identities of all documents relating to the mortgage and the underlying
           obligation;
       iii) The amount of the original mortgage obligation;
       iv) The outstanding obligation of the mortgage;
       v) The date on which the mortgage was executed; and
       vi) The date on which and the office in which the mortgage was recorded.
       vii) If an interest is held in trust for you, identify the trustor, trustee and identify any
            documents relating thereto.


   RESPONSE:




                                                   8
23. Have you, or has anyone on your behalf, conveyed or transferred any interest in any real
    estate to anyone within the last four years? If so, as to each conveyance or transfer state:


   (a) The description of the real estate;
   (b) The interest which you conveyed or transferred;
   (c) The identity of the person to whom you conveyed or transferred that interest;
   (d) The consideration which you received;
   (e) The reason for the conveyance or transfer;
   (f) The fair market value of your interest in the property at the time of its conveyance or
       transfer by you.


   RESPONSE:




24. Do you hold a mortgage on or other security interest in any real estate? If so, as to each such
    mortgage or other security interest state:


   (a) The description of the real estate;
   (b) The date when you acquired the mortgage or other security interest;
   (c) The identity of the assignor of the mortgage or other security interest, if any;
   (d) The outstanding balance due on the note or obligation which the mortgage or other
       security interest secures;
   (e) The identities of the mortgagor(s), or party(ies) granting the security interest, and the real
       owner(s);
   (f) The identity of any documents which relate to the mortgage or other security interest; and
   (g) The priority of the mortgage or other security interest.


RESPONSE:




25. Do you own a motor vehicle or any interest in a motor vehicle either individually or jointly
    with another person or entity? If so, state as to each such vehicle:



                                                  9
   (a) The make, model, year, color, and serial number of the motor vehicle;
   (b) Whose name appears on the registration or title certificate;
   (c) The location and current custodian of the motor vehicle;
   (d) The purchase price of the motor vehicle;
   (e) The balance due on any outstanding purchase money security interest in the motor
       vehicle, and the name and address of the secured party;
   (f) Each person who paid any part of the purchase price or who has repaid or is repaying any
       part of a purchase money loan, and the amount and source of the funds paid;
   (g) The market value of the motor vehicle;
   (h) The identity of all documents relating to purchase of the motor vehicle, evidence of title
       or registration of ownership
   (i) The nature and value of your interest in the motor vehicle.


   RESPONSE:


26. Are you the Lessee for any motor vehicles, either individually or jointly with another person
    or entity? If so, state as to each such vehicle:


   (a) The make, model, year, color, and serial number of the motor vehicle;
   (b) The name of the Lessor who holds title to the motor vehicle.
   (c) The location and current custodian of the motor vehicle;
   (d) The amount and date of payment for any down payment on the lease agreement.
   (e) The date which the lease expires.
   (f) The amount of the monthly payment(s).
   (g) The name of the financial institution(s), name(s) on account(s), routing number(s), and
       bank account number(s) from which funds are drawn to pay your monthly lease
       payment(s).
   (h) The date of the last payment(s).
   (i) Whether or not you are current on your monthly payments.

   RESPONSE:




                                                10
27. Have you been subject to any motor vehicle repossessions in the last two (2) years? If so,
    give month(s) and year(s) of repossession(s) any state the make and model of the vehicle that
    was repossessed.


   RESPONSE:




28. Identify all items of tangible personal property having a value of $100 or more which you
    own either individually or jointly with another person or entity including, but not limited to,
    jewelry , furs, furniture, office equipment, television sets, radios, record players, electrical
    appliances, power tools, photographic equipment, works of art, musical instruments, coin or
    stamp collections, silver or china; and for each item state the purchase price and date of
    purchase; the approximate value of each item; the seller of each item; by whom each item
    was purchased; the source of funds used to purchase each item; the nature and extent of your
    interest in each item; the name, address and telephone number of any joint owner; the
    location of each item; the amount due on any outstanding purchase money security interest,
    conditional sales agreement, lease/sale agreement, or other encumbrance; the name and
    address of the secured party, conditional seller or lessor; and all documents relating to the
    purchase and ownership of each item.


RESPONSE:




29. Do you own or have any interest in any corporate stocks, bonds, or other investment
    contracts, including any option to purchase or sell a security, either individually or jointly
    with another individual or entity or in the name of any entity in which you have any
    ownership interest or other involvement? If so, as to each such interest state:


   (a) The identity of such stock, bond or security;
   (b) The name in which such stock, bond or security is held;
   (c) The par or face value of such stock, bond or security;
   (d) The market value of such stock, bond or security;
   (e) The name, address and telephone of the custodian of such stock, bond or security;
   (f) By whom such stock, bond or security was purchased and the source of funds used to
       purchase such stock, bond or security;


                                                 11
   (g) The name, address and telephone number of any joint owner;
   (h) The date(s) on which interest is payable on any bonds;
   (i) The maturity date of any bond; and
   (j) The identity of any documents which relate to the purchase and ownership of such stock,
       bond or security including the actual stock, bond and securities certificates.


RESPONSE:




30. Identify any pension or 401(k) plan in which you have an interest; the nature of your interest;
    the dollar amount or value of your interest; and all documents relating thereto.


RESPONSE:




31. Do you own or maintain any savings or checking accounts, certificates of deposit, money
    market accounts, mutual fund accounts, or IRA or Keogh accounts, either individually or
    jointly with another individual or entity or in the name of any entity in which you have any
    ownership interest or other involvement? If so, as to each such account or certificate state:


   (a) The identity of the institution in which you have the account;
   (b) The title and number or identifying reference of the account or certificate;
   (c) The identity of any joint owner of the account or certificate and the nature of your joint
       ownership;
   (d) The nature of the account or certificate; and
   (e) The purchase price of the certificate;
   (f) The dates and amounts of your deposits or contributions for the last three (3) years.
   (g) The dates and amounts of your withdrawals for the last three (3) years.
   (h) The current balance of the account or value of the certificate.


RESPONSE:




                                                12
32. Do you have any safe deposit box or other similar storage facility in your name (either
    individually or jointly with another individual or entity), in the name of any entity in which
    you have any ownership or other involvement (either alone or jointly with another entity or
    individual) or in which you have contained personal property with a value in excess of $100?
    If so, as to each such box or facility state:


   (a) The identity of the institution in which you rent or maintain such safe deposit box or
       facility;
   (b) The number under which such safe deposit box or facility is rented;
   (c) The name under which such safe deposit box or facility is rented; and
   (d) The contents of such safe deposit box or facility.


RESPONSE:




33. Identify any seat owned by you either individually or jointly with another person or entity in
    any stock commodity or other exchange; the estimated value of the seat; by whom the seat
    was purchased and the source of the funds used to purchase the seat; the name in which the
    seat is held; the name of the joint owner; and all documents relating to the purchase and
    ownership of the seat, and membership rules of the exchange.


RESPONSE:




34. Do you have any interest in any patent, copyright, or royalties or in any patentable invention
    or copyrightable material? If so, identify:


   (a) The patent, copyright, or royalties or the patentable invention or copyright- able material;
   (b) The nature of your interest;
   (c) The dollar amount or value of your interest;
   (d) The identity of any documents relating to your interest.


RESPONSE:


                                                13
35. Do you have any uncollected debts, accounts receivable, or other monies that are due you? If
    so, for each please state.


   (a) The identity of the debtors;
   (b) The date the debt was created;
   (c) The amount of the remaining debt;
   (d) The terms of repayment, including the date on which the debt is due;
   (e) The identity of any document which creates, evidences, or refers to the debt.


RESPONSE:




36. Are there any unsatisfied judgments of record in your favor in any action? If so, for each
    please state:


   (a) The identity of the judgment debtor;
   (b) The identity of the suit, action, or legal proceedings relating to the judgment, including
       the caption, the court in which it is filed, and the court term and number;
   (c) The nature of the judgment;
   (d) The status of the judgment and any execution proceedings.


RESPONSE:




37. Do you hold any security interest in or lien on personal property? If so, as to each such
    security interest or lien, state:


   (a) The description of the personal property, including the identity of present owner;




                                                14
   (b) The nature and amount of the security interest or lien, including the identification of any
       court action involved;
   (c) The date when you acquired the security interest or lien;
   (d) The obligation secured by such security interest or lien;
   (e) The identity of any documents which relate to the security interest or lien.


RESPONSE:



38. Have you any right, interest, financial advantage or prospect thereof under any contract,
    insurance or other claim, cause of action or pending lawsuit in the courts of this or any other
    state or in the federal courts? If so, for each please state:


   (a) The identity of the contract, insurance claim, cause of action or pending lawsuit, and any
       documents relating thereto;
   (b) The identity of the other party or parties involved;
   (c) The nature and current status of the contract, claim, cause of action, or lawsuit;
   (d) The known or estimated value of the same.


RESPONSE:




39. Are you the beneficiary of any trust? If so, identify the name, address and telephone number
    of the trustee, the duration of the trust and your interest therein, the amount of income you
    receive from the trust annually, the amount of principal to which you are entitled upon
    distribution, the date of distribution, and the identity of all documents relating to the creation
    of the trust.


RESPONSE:




                                                  15
40. Have you received any money, or interest in real or personal property under any will or
    inheritance, or have you been notified of any interest in any decedent's estate since July 1,
    2013? If so, identify the decedent, the executor or administrator, the nature and value of your
    bequest, devise, legacy or distributive share, and the date of distribution or expected
    distribution.


   RESPONSE:




41. Do you have a will? If so, identify the property, real or personal, which is specifically
    devised, bequeathed or otherwise disposed of by your will, and the person named as
    executor.


   RESPONSE:




42. Do you have any title insurance, casualty insurance, collision insurance, homeowners’
    insurance or other insurance against loss or damage to property? If so, identify each policy,
    the issuer, and the property, real or personal, which is insured thereby, as well as the policy
    limits.


   RESPONSE:




43. Are you the beneficiary under an insurance policy on the life of any other person? If so,
    identify the policy, the issuer, the insured, the amount of the policy, the current value of the
    policy and any other beneficiaries.


   RESPONSE:




44. Do you have any insurance on your own life? If so, identify the policy, the issuer, the amount
    of the policy, and the amount of premiums remaining to be paid.




                                                 16
   RESPONSE:




45. Do you own or have an interest in any other assets not already disclosed? If so, please
    identify the same and the current location.


   RESPONSE:




46. Identify each item of tangible personal property which you have in pawn; the name and
    address of the pawn broker; the value of the item; the amount of the pawn; and the terms of
    redemption.


   RESPONSE:




47. Identify each item of tangible or intangible personal property owned by you either
    individually or jointly with another person or entity which is subject to any outstanding
    security interest; the name and address of the secured party; the security agreement; the
    balance due on the underlying obligation.


   RESPONSE:




48. Have you sold, assigned, given or traded any tangible or intangible personal property or
    interest in personal property with a value of $100 or more to anyone within the last two
    years? If so, as to each transfer, please state:


   (a) The description of the property;
   (b) The interest which you transferred;
   (c) The identity of the person to whom you transferred the property or interest therein;


                                                17
   (d) The date of the transfer;
   (e) The consideration you received for each transfer;
   (f) The reason for such transfer;
   (g) The fair market value of the interest at the time of your transfer.


RESPONSE:




49. Do you owe any federal, state or local taxes? If so, identify each taxing authority, the period
    for which taxes are due, and the amount of taxes due.


RESPONSE:




50. Are you owed any federal, state or local tax refund? If so, identify each taxing authority, the
    period for which taxes are due you and the exact or estimated amount of the refund.


RESPONSE:




51. Do you make, or are you under obligation or order to make, any child or spousal support
    payments? If so, please specify for each such payment obligation:


   (a) The identity of the recipient;
   (b) The identity of any court action relating such payments or obligations;
   (c) The amount of such payments or obligation;
   (d) The payment and delinquency history of such payments in the last two years.


RESPONSE:




                                                 18
52. Do you owe anyone money? If so, identify each creditor by name and address, the amount
    due, and the terms of repayment.


RESPONSE:




53. Are you a member of any clubs? If so, identify each club, the amount of club dues, and
    whether the dues have been paid and by whom.


RESPONSE:




54. Are there any pending suits, actions, legal proceedings or claims of any kind against you or
    any interest you hold? If so, as to each state the following:


   (a) The identity of the suit, action or legal proceeding including the title, the court in which it
       was filed, and the court term and number;
   (b) The identity of the other party or claimant;
   (c) The nature of the suit, action, proceeding or claim;
   (d) The known or estimated value of the same;
   (e) The current status of the suit, action, proceeding or claim.


RESPONSE:




                                                 19
55. Other than the judgment in this case, are there any judgments on record against you or any
    company or entity in which you have an interest? If so, for each judgment please state:


   (a) The identity of the suit, action or legal proceedings relating to the judgment, including the
       title, the court in which it is filed, and the court term and number;
   (b) The amount and date of the judgment;
   (c) The identity of the individual or entity in whose favor the judgment exists;
   (d) Have payments been made on account thereof by you or by any third party, person or
       entity for you?
   (e) If the answer to item (d) is yes, please identify amounts paid and the party, person or
       entity who paid them.
   (f) Was the judgment satisfied and the satisfaction recorded?
   (g) If answer to (f) is no, state why.


RESPONSE:




56. Is any judgment creditor currently attempting to execute on any judgment or secure
    information to aid in execution of any judgment? If so, as to each creditor, please specify:


   (a) The identity of the judgment creditor;
   (b) Amount of judgment;
   (c) Nature of the current activities by the judgment creditor.


RESPONSE:




57. List any other liabilities or obligations not already disclosed.


RESPONSE:




                                                  20
58. Do you have a PayPal account? If so, state the e-mail address(es) and username(s) associated
    with any account(s).


   RESPONSE:




59. Do you have a Venmo account? If so, state the e-mail address(es) and usernames(s)
    associated with any account(s).


   RESPONSE:



60. Do you have a Zelle account? If so, state If so, state the e-mail address(es) and username(s)
    associated with any account(s).


   RESPONSE:



61. Do you have a Cash App account? If so, state If so, state the e-mail address(es) and
    username(s) associated with any account(s).


   RESPONSE:



62. Do you have any credit cards? If so, state:


   (a) The names(s) of the financial institution(s) providing the credit card(s).
   (b) The name(s) of the credit card(s) (e.g. Capital One QuickSilver card, Chase Sapphire
       card, American Express Platinum card, etc.).
   (c) The current balance(s) on said credit card account(s).
   (d) The line(s) of credit on said credit card account(s).
   (e) If it is possible under the terms of your credit card account agreement(s) to take out a
       “cash advance” on any unused line of credit.
   (f) If your credit card account(s) are in good standing or not.



                                                  21
   (g) The name of the financial institution, name on account, routing number, and bank
       account number(s) from which funds are drawn to pay your monthly credit card bill(s)?

   RESPONSE:




63. Have you applied for any loans, financing, or lines of credit of any kind in the last two (2)
    years? If so, please state:


   (a) The names(s) of the lender(s) to whom you submitted application(s).
   (b) The reason(s) for the loan or financing application(s).
   (c) The date(s) which you submitted application(s) for loan(s) and/or financing(s) of any
       kind.
   (d) For each application, state with specificity whether or not you were approved or declined
       for financing.
   (e) For each application, identify any third-parties who sponsored and/or co-signed any of
       your loan and/or financing applications.

   RESPONSE:




64. Are you a member of any airline “Frequent Flyer” programs (e.g. American Airlines
    AAdvantage Program, Delta SkyMiles, United MileagePlus, etc.)? If so, state:


   (a) The name(s) of the airline(s) and rewards program(s).
   (b) The amount of any unused miles or rewards in your account or profile.
   (c) The member and/or account number(s) associated with each account, membership, or
       profile.

   RESPONSE:




                                                 22
Dated: March 30, 2020        /s/ Bryan A. Reo, Esq.
                                 Bryan A. Reo, Esq.
                                     P.O. Box 5100
                                 Mentor, OH 44061
                               (T): (216) 505-0811
                              (E): reo@reolaw.org

                              Attorney for Plaintiff




                        23
Bryan A. Reo, Esq.
P.O. Box 5100
Mentor, OH 44061
(T): (216) 505-0811
(E): reo@reolaw.org

Attorney for Plaintiff

                         IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

_____________________________________
                                     :
JAMES EVERETT SHELTON                :   No. 2:18-cv-03723-JDW
                  Plaintiff          :
       v.                            :
FCS CAPITAL LLC, EMIL YASHAYEV, & :
                                     :
BARRY SHARGEL
                                     :
                  Defendants
                                     :
                           CERTIFICATE OF SERVICE:

       I, Bryan Anthony Reo, Esq., counsel for Plaintiff James Everett Shelton do hereby certify

that on March 30, 2020, I served the foregoing Interrogatories to Defendant Barry Shargel in Aid

of Execution to Defendant via FedEx Envelope & Via Electronic Mail to Counsel for Defendant:

                               Joshua L. Thomas and Associates
                                    Joshua L. Thomas, Esq.
                              225 Wilmington-West Chester Pike
                                           Suite 200
                                   Chadds Ford, PA 19317
                              Email: JoshuaLThomas@gmail.com

Dated: March 30, 2020                                                     /s/ Bryan A. Reo, Esq.
                                                                              Bryan A. Reo, Esq.
                                                                                  P.O. Box 5100
                                                                              Mentor, OH 44061
                                                                            (T): (216) 505-0811
                                                                           (E): reo@reolaw.org

                                                                           Attorney for Plaintiff




                                               24
